IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
TRAVONE LAMONT LANE,
Petitioner,
Vv. Civil Action No. 3:19CV129

COMMONWEALTH OF VIRGINIA,

Respondent.

MEMORANDUM OPINION

Travone Lamont Lane, a Virginia inmate proceeding pro se,
submitted a letter complaining about his conviction. By Memorandum
Order entered on March 19, 2019, the Court provided Lane an
opportunity to file a § 2254 petition and the Clerk mailed him the
standardized form for filing such an action. The Court directed
Lane to complete and return the standardized form for filing a
§ 2254 petition within twenty (20) days of the date of the entry
of the March 19, 2019 Memorandum Order. More than twenty (20)
days have elapsed and Lane has not completed and returned the
standardized form or otherwise responded to the Court’s Memorandum
Order. Accordingly, the action will be dismissed without

prejudice.
The Clerk is directed to send a copy of this Memorandum

Opinion to Lane.

It is so ORDERED.

/s/ REY!

Robert E. Payne

Date: 7U “1 /3 pro 7 Senior United States District Judge

Richmond, Virginia
